                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CURTIS BETHEA,                                        :       No. 3:19cv37
            Plaintiff                                 :
                                                      :       (Judge Munley)
        v.                                            :       (Magistrate Judge Carlson)
                                                      :
ANDREW M. SAUL, Commissioner of :
Social Security, 1                                    :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Presently before the court is the Report and Recommendation (“R&R”) of

Magistrate Judge Martin C. Carlson, wherein Judge Carlson recommends that

this action be remanded to the Commissioner of Social Security

(“Commissioner”) for a new administrative hearing. (Doc. 17). The government

objects to the R&R arguing that the Administrative Law Judge (“ALJ”) properly

discounted the medical opinion of Dr. Raymond Dahl, the plaintiff’s treating

physician. This matter is now ripe for the court’s disposition.




1
 At the time the case was filed, the Acting Commissioner of Social Security was
Nancy A. Berryhill, and thus, plaintiff named her as the defendant. Andrew M.
Saul became the Commissioner of Social Security on June 17, 2019. See
OFFICIAL SOCIAL SECURITY WEBSITE,
https://www.ssa.gov/agency/commissioner.html (last accessed December 6,
2019). Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, as the
new Commissioner of Social Security, Andrew M. Saul is automatically
substituted for the original defendant. FED. R. CIV. P. 25(d).
BACKGROUND 2

        On January 22, 2016, the plaintiff, Curtis Bethea, applied for benefits under

Title II and Title XVI of the Social Security Act, alleging an onset of disability

beginning on July 24, 2014 due to the combined effects of joint disease in his

hips and knees along with degenerative disc disease in his spine. (Doc. 9-3,

Administrative Record at (hereinafter “R. at”) 125, 127). At the time of this

disability application, Bethea, who was born in November of 1968, was

approximately 45 years old. (R. at 133). Bethea had a limited education, having

attended school through the 11th grade, and had a vocational history in heavy-to-

medium work, having been employed as a laborer and warehouse worker. (R. at

133).

        Bethea also suffered from a cascading array of orthopedic impairments,

including conditions which had spanned nearly a decade and had required

significant treatment beginning as early as 2008. (R. at 350-90). In the course of

this past ten years, Bethea had been diagnosed with bilateral osteoarthritis in

both knees, severe lumbar spinal stenosis with disc extrusion, and bilateral

necrosis of both hips. (R. at 127). As a result of his hip conditions, Bethea had

undergone a left hip replacement in 2013, (R. at 130), and reported at his August


2
  This background section is derived from the R&R with only minor stylistic
changes. (Doc. 17, at 2-7). Neither party objected to the R&R’s recitation of
these facts.
                                        2
2017 disability hearing that he was scheduled to undergo a right hip replacement

procedure in the near future. (R. at 35).

      Bethea reported that the combined effects of these conditions caused him

significant, disabling pain. In particular, Bethea reported as early as January of

2015 that he could not sit for more than an hour at a time without experiencing

significant discomfort. (R. at 683-84). Bethea repeated these allegations at the

August 23, 2017 disability hearing conducted in this case, where he stated that

he would experience pain after sitting for less than one hour. (R. at 27). Indeed,

the ALJ noted that Bethea sought to stand up during his hearing testimony due to

his discomfort. (R. at 130).

      Bethea’s treatment records, and particularly those records from 2016

through 2017, documented Bethea’s reported pain and discomfort. Records from

January through August of 2015, reported that Bethea was experiencing severe

back pain. (R. at 312, 314, 330-32, 338). Moreover, clinical notes from six

different treatment sessions spanning from February of 2016 through June of

2017 indicated that Bethea walked with a mild limp, (R. at 747); had pain moving

from a sitting to standing position, (R. at 756); ambulated with difficulty, (R. at

740, 750); experienced pain and an antalgic gait, (R. at 707); had difficulty

walking, (R. at 710); had a significant antalgic gait, (R. at 758-59); and was fairly

limited and debilitated by his pain. (R. at 758-59).

                                            3
     These clinical notes and Bethea’s subjective complaints, in turn, were

consistent with the report of Bethea’s treating orthopedic specialist, Dr. Raymond

Dahl. On December 15, 2016, Dr. Dahl submitted a medical source statement

which opined that Bethea could sit for no more than two hours and stand or walk

for no more than one hour per workday due to the joint disease in his hips and

knees as well as his severe lumbar stenosis. (R. at 508).

     Dr. Dahl’s opinion was significant in several respects. First, it was the

opinion of a treating source, and as such was entitled under the Commissioner’s

regulations to careful consideration and significant weight. Second, Dr. Dahl was

an orthopedic specialist, a factor which gave his judgment regarding these

essentially orthopedic limitations greater credence. Third, Dr. Dahl’s opinion was

the only opinion from an acceptable medical source detailing the functional

limitations Bethea was experiencing due to his medical impairments from 2015

through 2017. Notably, there was no state agency medical opinion in this case,

which had been assessed by an agency Single Decision Maker (SDM), rather

than a doctor. This SDM decision had no weight in these proceedings since it is

well established that “RFC determinations by SDM’s should not be afforded any

evidentiary weight at the administrative hearing level.” Rhyder v. Colvin, No. 16-

884, 2017 WL 81273, at *6 (M.D. Pa. Jan. 9, 2017). Moreover, the only other

medical opinion cited by the ALJ was a temporally remote June 20, 2014,

                                        4
notation recorded by a physician assistant on a check block form indicating that

Bethea could return to work at that time. The summary notation both pre-dated

the alleged onset of Bethea’s disability and came from a source that was not

deemed an acceptable medical source under the Commissioner’s regulations.

Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008); Long v. Colvin, No. 14-

2192, 2016 WL 1320921, at *7 (M.D. Pa. Apr. 5, 2016).

     It was against this medical backdrop that a hearing was conducted

regarding Bethea’s disability claim on August 23, 2017. (R. at 16-45). At this

hearing, both Bethea and a Vocational Expert appeared and testified. (R. at 16-

45). In the course of her testimony, the Vocational Expert acknowledged that if

Bethea was limited to two hours sitting, and one hour each standing or walking

during an 8-hour workday, he would be unemployable. (R. at 44). Thus, the

Vocational Expert concluded that the physical postural limitations found by Dr.

Dahl—the sole acceptable medical source to opine in this case and an

orthopedic specialist who had actually treated Bethea— would render the plaintiff

disabled.

     Notwithstanding this evidence, following this hearing testimony, on

November 1, 2017, the ALJ entered a decision denying Bethea’s disability claim.

(R. at 122-35). In this decision, the ALJ first found that Bethea met the insured

status requirements of the Social Security Act. (R. at 127). At Step 2 of this

                                         5
sequential analysis, the ALJ determined that Bethea’s bilateral hip and knee

impairments, along with his severe degenerative disc disease of the lumbar spine

were severe impairments. (R. at 127-28). The ALJ found at Step 3 of this

sequential analysis, however, that none of Bethea’s impairments met a listing

requirement. (R. at 128-29).

      The ALJ then fashioned a limited, light work residual functional capacity

(RFC) assessment for Bethea. (R. at 129). In doing so, the ALJ considered, but

rejected, the only treating source and acceptable medical source opinion in the

record, Dr. Dahl’s opinion, which stated that Bethea could only sit for two hours

per day and stand or walk for one hour per day. (R. at 133). While

acknowledging that Dr. Dahl was both a treating source and an orthopedic expert

whose opinion was entitled to significant weight, the ALJ rejected the work

preclusive aspects of Dr. Dahl’s expert opinion because the ALJ found that it was

not consistent with the longitudinal record which the ALJ insisted showed that

Bethea ambulated effectively with little or no impairment in his gait. Notably, the

ALJ’s decision relied primarily upon medical records from 2014 and 2015 to

reach this conclusion, rather than the body of contemporaneous treatment

records in 2016 and 2017 which described symptoms that were consistent with

the limitations prescribed by Dr. Dahl. (R. at 133, citing R. at 312-39).




                                         6
      Having made these determinations, the ALJ concluded at Step 4 that

Bethea’s RFC would not permit him to perform his past work but found at Step 5

of this sequential analysis that there were significant jobs in the national

economy that he could perform and denied his claim for disability benefits. (R. at

134-35).

      This appeal followed. (Doc. 1). On appeal, Bethea presented several

claims, including an argument that the RFC fashioned by the ALJ did not

adequately consider Dr. Dahl’s treating source opinion, the opinion of the only

acceptable medical source in this case. The parties have fully briefed these

issues and this case is ripe for resolution.

JURISDICTION

      This court has federal question jurisdiction over this social security appeal.

See 42 U.S.C. § 1383(c)(3) (“The final determination of the Commissioner of

Social Security after a hearing under paragraph (1) shall be subject to judicial

review as provided in section 405(g) of this title to the same extent as the

Commissioner’s final determination under section 405 of this title.”); see also 42

U.S.C. § 405(g) (“Any individual, after any final decision of the Commissioner of

Social Security made after a hearing to which he was a party, irrespective of the

amount in controversy, may obtain a review of such decision by a civil action

commenced within sixty days after the mailing to him of notice of such decision

                                          7
or within such further time as the Commissioner of Social Security may allow.

Such action shall be brought in the district court of the United States for the

judicial district in which the plaintiff resides, or has his principal place of business

. . . .”).

DISCUSSION

        Before the magistrate judge, plaintiff argued that the ALJ erred in

discounting the medical opinion of Dr. Dahl, plaintiff’s treating orthopedic

specialist. Judge Carlson found this issue had merit and was dispositive of the

plaintiff’s appeal. The government objects. After careful review, we will adopt

the R&R.

        The treating physician concluded that the plaintiff could stand and walk a

total of one hour each and sit for two hours in an eight-hour work day. (R. at

132). In her RFC, the ALJ concluded that this opinion is too restricting, and that

the plaintiff could sit for six hours in an eight-hour work day. 3 (R. at 129). Thus,



3
    Specifically, with regard to the RFC, the ALJ concluded:

        [T]he claimant has the residual functional capacity to lift, carry, push,
        and pull 20 pounds occasionally and 10 pounds frequently. He can sit
        for six hours in an eight-hour day, and he can stand and/or walk for
        up to two hours in an eight-hour day. The claimant can frequently
        operate foot controls, occasionally balance, stoop, climb ramps, and
        climb stairs, and never kneel, crouch, crawl, or climb ladders, or
        scaffolds. He can occasionally reach bilaterally, operate a motor
        vehicle, or tolerate exposure to temperature extremes and vibration,
                                            8
the RFC indicates that the plaintiff can in fact do more than the only doctor’s

opinion in the record concludes he can do. According to the R&R, the ALJ’s

decision is improper in that the ALJ’s analysis related to her decision to reject the

work preclusive aspect of Dr. Dahl’s opinion was largely based “upon medical

records from 2014 and 2015 . . . rather than the body of contemporaneous

treatment records in 2016 and 2017 which described symptoms that were

consistent with the limitations prescribed by Dr. Dahl.” (Doc. 17, at 22).

      The Commissioner objects on the basis that the law permits an ALJ to

discount a treating-source medical opinion without relying on a contrary medical

opinion. (Doc. 18, at 2). The Commissioner further emphasizes that the ALJ

properly followed the governing regulations in discounting Dr. Dahl’s opinion.

(Doc. 18, at 16). We understand the Commissioner’s position and assuming it is

an accurate statement of the law, the ALJ’s decision must nonetheless be

supported by substantial evidence and comport with other aspects of the law.

      It is also the law, however, that an ALJ may not reject uncontradicted

medical opinions based on only lay reinterpretation of the medical evidence.

Ferguson v. Schweiker, 765 F.2d 31 (3d Cir. 1985). In Ferguson, the court found

that “the ALJ acted improperly in disregarding the opinions of [the treating


      but he can never tolerate exposure to unprotected heights or moving
      mechanical parts.
(R. at 129).
                                       9
physician] by finding them contrary to the objective medical evidence contained

in the file. By independently reviewing and interpreting the laboratory results, the

ALJ impermissibly substituted his own judgment for that of a physician; an ALJ is

not free to set his own expertise against that of a physician who presents

competent evidence.” Id. at 37.

       Here, the ALJ found that the plaintiff could sit for six hours in an eight-hour

work day, which is a conclusion inconsistent with the findings of Dr. Dahl, who

was not only the plaintiff’s treating physician, but also offered the only medical

opinion from an acceptable medical source in this case. We must decide if the

ALJ’s analysis amounts to appropriate evaluation of the medical opinions or an

inappropriate substitution of her own lay opinion or “expertise” for the medical

provider’s opinions.

       The government argues that the ALJ properly found that Dr. Dahl’s opinion

on the plaintiff’s ability to stand, walk, and sit was too restrictive. This conclusion

regarding Dr. Dahl’s opinion is based on an alleged lack of support in plaintiff’s

treatment records for Dr. Dahl’s assessed limitations of the plaintiff. (Doc. 18, at

21).

       The record does not support the ALJ’s conclusions. Plaintiff experienced

severe back pain from January through August of 2015. (R. at 312, 314, 330-32,

338). Then, from February of 2016 through June of 2017, records reveal that

                                          10
plaintiff walked with a mild limp, had pain moving from sitting to standing,

ambulated with difficulty, experienced pain and an antalgic gait, had difficulty

walking, had significant antalgic gait, and was fairly limited and debilitated by his

pain. (R. at 707, 710, 740, 747, 750, 756, 758-59).

      Despite this medical evidence, the ALJ decided to reject the limitations

found by the plaintiff’s treating physician because she found “discrepancies

between the longitudinal objective evidence and Dr. Dahl’s opinion . . . .” (R. at

133). Specifically, the ALJ concludes that “the sitting, standing, and walking

limitations Dr. Dahl suggested are not consistent with the longitudinal

examination findings of record, which show the claimant ambulates effectively

and often with no issues or a mildly antalgic gait . . . .” (R. at 133). However, as

mentioned above, the medical records from 2016 and 2017 support Dr. Dahl’s

opinion, and the ALJ fails to explain why she discounts these medical records

that contrast her findings. Thus, we must conclude that it is her “lay opinion” and

interpretation of the plaintiff’s medical records. We find that this analysis is an

improper rejection of a medical opinion based upon the ALJ’s own interpretation

of the medical records. This conclusion is not supported by substantial evidence,

and the plaintiff’s appeal will be granted.




                                          11
CONCLUSION

      Based on the preceding, the government’s objections (Doc. 18) shall be

overruled, Judge Carlson’s R&R (Doc. 17) shall be adopted, the Commissioner’s

decision denying plaintiff’s application for benefits shall be vacated, and this case

shall be remanded to the Commissioner to conduct a new administrative hearing

in accordance with this opinion. An appropriate order shall issue.



                                                BY THE COURT:


Date: December 20, 2019                         s/ James M. Munley______
                                                JUDGE JAMES M. MUNLEY
                                                United States District Court




                                         12
